Citation Nr: 0614154	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had recognized guerilla service from April 10, 
1945, to January 2, 1946, and service with the regular 
Philippine Army from January 3, 1946, to January 23, 1946.  
He died in December 1991.  The appellant is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 determination 
by the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In this decision the RO denied the 
appellant's claim for nonservice-connected death pension 
benefits in addition to dependency and indemnity compensation 
(DIC) and accrued benefits.  However, since the appellant 
noted in the July 2004 substantive appeal her dissatisfaction 
only with the death pension determination, this is the only 
issue on appeal.  

In October 2004, the appellant submitted additional argument 
and evidence to the Board in support of her claim for 
nonservice-connected death pension benefits.  In this 
regard, the appellant asserted in September 2004 that the 
veteran was a recognized guerilla during World War II who 
served under the United States Armed Forces (USAFFE) and 
that his service entitles her to death pension benefits.  
She cited to "Public Law 95-583" as the basis of her 
entitlement.  However, this argument and evidence is 
essentially duplicative of evidence already on file.  That 
is, the appellant made the same argument in the April 2004 
notice of disagreement and likewise cited to "Public Law 
95-583."  Accordingly, since the additional evidence that 
the appellant submitted in September 2004 is duplicative of 
evidence already of record and considered by the RO when it 
issued the June 2004 statement of the case, a remand for the 
RO's review of such evidence is not required since the 
evidence is not deemed pertinent.  38 U.S.C.A. § 20.1304(c).  
That is, there is no prejudice to the appellant in going 
ahead with a decision at this time.  See 38  Bernard v. 
Brown, 4 Vet App 384 (1993).


FINDINGS OF FACT

1.  The veteran died in December 1991.

2.  The National Personnel Records Center (NPRC) has 
certified that the veteran had recognized guerilla service 
from April 10, 1945, to January 2, 1946, and service with the 
regular Philippine Army from January 3, 1946, to January 23, 
1946.


CONCLUSION OF LAW

The criteria for VA nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 107(a), 
1521, 1541 (West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
November 2003, which was prior to the February 2004 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the November 2003 letter as well as the 
June 2004 statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  VA further informed the appellant in the 
November 2003 letter that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.       

The Board also notes that the November 2003 letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  With respect to the pending 
claim for nonservice-connected death pension benefits, the 
Board finds that the appellant is not prejudiced by a 
decision at this time in view of the Board's decision to deny 
this claim.  Thus, there is no effective date that will be 
assigned for this claim.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The appellant has not 
indicated nor is there any indication that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  38 U.S.C.A. 
§ 1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title. See 38 U.S.C.A. § 107(a) 
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).

That is, persons with service in the Philippine Commonwealth 
Army, USAFFE, including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). See 
also 38 C.F.R. § 3.203.

In the instant case, in June 1989, the National Personnel 
Records Center (NPRC) provided verification (AGUZ Form 632) 
of the veteran's military service.  His verified service was 
shown to be with the recognized guerilla service from April 
10, 1945 to January 2, 1946, and with the regular Philippine 
Army from January 3, 1946, to January 23, 1946.

The appellant does not dispute the nature of the veteran's 
service as verified by the National Personnel Record Center.  
Rather, she contends that since the veteran served "in the 
service of the Armed Forces of the United States," such 
service should entitled her to death pension benefits.  
However, as noted above under Section 107(a), the veteran's 
recognized service from April 1945 to January 1946 falls into 
the service period that has been deemed not to be active 
military service, and therefore this service does not entitle 
the appellant to non-service-connected death pension 
benefits.  Cacalda at 264, supra.  

While the Board in no way disputes the valuable service that 
the veteran provided to the U.S. Armed Forces of the United 
States during his recognized guerilla service and service in 
the regular Philippine Army, there is no legal basis on which 
the appellant's claim for death pension benefits can be 
based. The Board is bound by 38 U.S.C.A. § 107(a), and 
therefore has no choice but to deny the appellant's death 
pension claim.  See 38 U.S.C.A. §§ 501(a), 7104(c) (West 
2002); 38 C.F.R. § 19.5 (2004).  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




ORDER

The appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


